Citation Nr: 0731161	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for multiple 
sclerosis (MS), and if so, whether the claim may be allowed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The record indicates that the veteran served on active duty 
from February 1964 to November 1966.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine in 
August 2004, which concluded that new and material evidence 
had not been submitted to reopen the claim for service 
connection for MS.

The Board notes that a July 1989 Board decision denied 
service connection for MS. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed. 
 
2.  In a July 1989 decision, the Board denied service 
connection for MS.  The veteran was informed of this 
decision, but did not appeal. 
 
3.  The evidence received subsequent to the July 1989 Board 
decision denying service connection for MS relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim. 
 
4.  The veteran is not shown to have manifested MS in service 
or during the seven years thereafter. 
 
5.  The veteran's MS is not otherwise shown to be related to 
his period of active service. 




CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claim 
of entitlement to service connection for MS is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007); 38 C.F.R. § 3.156 (2007). 
 
2. MS was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 
 
In light of the favorable determination with respect to 
whether new and material evidence has been received, no 
further notice or assistance in developing the facts 
pertinent to this limited matter is required at this time.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, post service medical records and 
examination reports.  Although the April 2004 notice letter 
did not specifically pertain to the service connection issue 
but rather notice for new and material evidence, the Board 
finds that any defect in notice was cured by actual knowledge 
on the part of the veteran and his representative that 
certain evidence was required and that the veteran should 
have provided it.  See Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge on the veteran's part 
cures a defect in notice).  

Specifically, in November 2004 the veteran submitted medical 
records pertaining to his claim thereby demonstrating his 
actual knowledge of the need to submit evidence in his 
possession.  Also, the claims file reflects that the veteran 
and his representative have actual knowledge of the evidence 
needed in his case, as demonstrated by their written 
statements dated November 2004 and May 2007 which cite to the 
elements necessary to establish service connection.  In 
addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a May 2005 Statement of 
the Case (SOC) which specifically identified the elements 
necessary to establish service connection.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf. 
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran had actual knowledge of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The RO originally denied service connection for MS in April 
1986.  Specifically, there was no evidence of MS in service 
or within the seven year presumptive period.  The veteran 
appealed this decision to the Board and a July 1989 decision 
denied service connection for MS.  As reconsideration of that 
decision was no requested, the Board decision is final.  See 
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.302 (2007).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After review, the Board finds that the evidence submitted is 
new and material.  Specifically, the letter from Dr. S. (the 
veteran's neurologist) dated May 1986, and the VA medical 
exam dated June 2004 meet the requirements of new and 
material evidence necessary to reopen a claim.  Both of these 
medical examiners provide an opinion concerning the etiology 
of the veteran's MS within their findings.  

Thus, the evidence, when considered in conjunction with the 
evidence previously of record, does relate to unestablished 
facts necessary to substantiate the veteran's claim and 
raises a reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for service connection for MS is 
reopened.

The next consideration is whether the matter can be 
considered on the merits.  Review of the record reveals that 
the RO considered the matter on the merits.  As such, the 
Board may as well without prejudice to the veteran.  See 
Bernard, supra.

Turning to the merits of the claim, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and MS becomes manifest to a 
degree of 10 percent or more within seven years from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007). 
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, 
private medical records and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a VA examination conducted for compensation purposes dated 
April 1967, the veteran complained of diarrhea, allergies, 
low back pain and residuals from an injury to his right hand.  
In the neurological portion of the examination report, the 
examiner states:  the veteran has some pain in the dorsum of 
his right hand and thumb as a residual to an injury while 
cranking a helicopter; the veteran made no specific 
neurological complaints; the neurological examination showed 
a healthy, cooperative male with no acute distress; stretch 
reflexes brisk and equal; no pathological reflexes; and no 
sensory abnormalities or atrophy.  These findings were made 
by a neurologist who signed and dated the examination report.  

In a VA examination report dated June 1973, the veteran made 
no complaints of neurological problems in the narrative 
history of present complaints.  He complained only of hives 
and diarrhea.  

The presumptive period for the manifestations of the 
veteran's MS ended in November 1973, seven years after his 
discharge from service.

The veteran sent hand-written statements to the RO dated June 
1979, September 1979, February 1980 and February 1981 
containing self-reports of current health.  The veteran 
complains of various maladies, namely skin conditions, 
psychiatric problems and diarrhea.  There are no complaints 
of neurological symptoms.  

In a VA examination report dated October 1979, the veteran 
complained of various sinus problems which leave his nose 
stuffed and ear problems.  He also complained of joint pain 
in his arms and legs.  

The veteran was hospitalized from February 4, 1980 until 
February 8, 1980 for investigation of Agent Orange exposure.  
In the report of hospitalization, the veteran complained of 
an aching sensation in his hands that had been present for 
many years and leg cramps since his laminectomy in 1975.

In a VA examination dated June 1981, the veteran complained 
of skin problems, diarrhea, and depression as well as pain in 
his arms and legs.  

The record contains private medical records from Dr. S dated 
between 1972 and 1977.  The veteran was treated for muscle-
skeletal problems by Dr. S., related to injuries sustained 
while a penitentiary guard.  More specifically, the veteran 
was treated for a shoulder injury beginning in March 1972.  
In January 1973, the veteran complained of pain in the right 
shoulder (the one injured) and in the arm and in all five 
fingers and he described the pain as numbness with occasional 
tingling, consistent and not related to effort.  The Board 
notes that the symptomatology was only indicated in 
extremities related to the right shoulder injury and that 
there were no complaints of pain, numbness, or tingling in 
any other part of the veteran's body.  The veteran denied 
dropping things or any weakness.  The examiner reports that 
radial, medial, and ulnar nerve function was intact, both 
motor and sensory.  The veteran was referred for physical 
therapy and deep heat.  The veteran presented with the same 
complaints in February 1973, the examiner reports a possible 
disc problem in the cervical spine and referred the veteran 
for treatment of this condition.  These records take up again 
in 1975 and report a laminectomy of the L-4 vertebrae with 
excision of the bulging disc at L-4 and L-5.

A VA examination report dated July 1985 shows that the 
veteran was complaining of skin rashes and diarrhea which 
began in-service.  Also he reports bleeding from the rectal 
area which began in 1980 and was treated from 1983 to 
present.  The complaints of feeling light headed, tingling in 
hands, problems with vision, cramps and twitching in legs are 
dated as beginning in 1975 and continuing to present.  The 
veteran also states that he has suffered from depression and 
anger from 1966 to present and that he was treated at the 
Albany VAMC (VA medical center) beginning in 1980 for the 
light headed feeling and the staggering.

There are two medical opinions in the case file as well as 
health records.  The medical opinions consist of opinions 
from Dr. S. and the VA examiner.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).    

In a letter addressed to E.T, Esq. dated August 1986 and 
received by the RO in September 1986, Dr. S. maintains that 
the veteran has MS and says with reasonable medical certainty 
that the veteran contracted his MS in the early 1970s with 
the onset of his neurological problems beginning in 1971.  
Dr. S. points out this would be five years after discharge 
and additionally points out that this would be within the 7 
year period of veterans' liability.  The Board notes that the 
opinion from Dr. S. is conclusary in nature.  He states that 
it sounds as though the veteran's neurological problems were 
from the MS and not the back problems; however he cites no 
specific evidence or reason for these statements.  Dr. S. 
also states that he wrote a report concerning the veteran's 
condition in May which was enclosed in the letter sent to 
E.T., Esq.  However, this much more thorough analysis of the 
veteran's condition and its etiology was not received by the 
RO until November 2004.  The report is in the form of a 
letter to Dr. I; the veteran's primary care physician.  Dr. 
S. had reviewed the veteran's in-service medical records and 
said that they did not contain any indication of significant 
neurological problems, with two minor exceptions being when 
the veteran was in a car accident and sustained a mild neck 
injury and sick call evaluations for lower back pain.  Dr. S. 
goes on to say that there is no neurological symptomatology 
on the veteran's separation form, with the exception of some 
eye trouble which was attributed to the veteran having to 
wear glasses.  Dr. S. stated objectively, that the veteran's 
neurological problems began in late 1971 when he complained 
of low back and left leg pain due to a low back injury after 
an altercation with an inmate at his place of work.  Dr. S. 
described a report from the Albany VAMC dated 1985 where the 
veteran reported light-headedness beginning in 1981.  Dr. S. 
diagnosed the veteran with MS as well as problems with his 
lumbar disc.  Dr. S. states that it is only speculation 
concerning what neurogological syptomatology the veteran 
might have had in 1971 and 1972 until 1976 but for the inter 
current back injury.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  Dr. S. relates that it is 
logical that the veteran could have had MS symptoms between 
1966 and 1976; however, he offers no nexus in the May 1986 
letter connecting the veteran's claimed neurological 
sympomatology before 1974 and his diagnosis of MS in 1986.    

In a VA examination report dated June 2004, the VA examiner 
does not report he reviewed the patient's file.  He relies 
entirely on the history reported by the veteran.  This 
history includes the veteran's contentions that he had 
unsteady firing and gait dysfunction before he left active 
service.  Also, the examination report states that he was 
hospitalized at Albany VAMC for three months just after 
service for neurological problems and that he was diagnosed 
with MS in 1978.  The record does not support any of these 
contentions.  There is no evidence of the veteran having 
neurological problems in service or being hospitalized for 
neurological problems until 1986, when he was diagnosed with 
MS.  The VA examiner opines that it is more likely than not 
the veteran's MS is connected to service; however, he 
specifically bases this analysis on the veteran's report of 
problems in service and his hospitalization shortly after 
service, of which there is no record.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the medical evidence is more probative than an opinion 
that is based on the veteran's reported history).

After review, the Board finds that the veteran's MS did not 
have its onset during service.  Although the veteran 
currently contends that he had trouble walking and doing his 
job in service because he couldn't hold things adequately, 
the complaints are not supported by the record.  The veteran 
states that he went to sick call many times for these 
problems; however, the veteran's service medical records do 
not indicate any such problems.  Also, the veteran contends 
that he was hospitalized shortly after service at the Albany 
VAMC for over two months because he could not walk right and 
he was dropping things.  The extensive medical records in the 
veteran's file do not support this contention.  The only 
indication of a hospitalization during that time period is 
from June 12, 1968 until June 27, 1968 when the veteran was 
treated at the Albany VAMC for diarrhea and allergies.  There 
is no indication of neurological complaints contained in the 
history of that hospitalization.  

There are no complaints of neurological problems contained in 
the record until January 1973.  This one complaint of 
tingling and pain in the arm and five fingers is limited to 
the right side; which occurred only after a purported 
shoulder injury on the right side.  Although the veteran 
contends that he complained many times of neurological 
problems, there is no indication of such in a multitude of 
records between 1966 and 1973.  In fact, the veteran himself 
was able to list his complained of maladies in VA examination 
forms dated April 1967, June 1973 and November 1973.  There 
is no indication of MS symptomatology in the veteran's in-
service medical records between 1966 and 1968 or the 
veteran's post-service medical records between 1968 and 1973.

The first medical diagnosis of MS is in 1986, twenty years 
after the veteran's discharge from service.  Additionally, 
the fact that the first evidence of neurological problems not 
associated with work related injuries was in 1979, over 10 
years after discharge, is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical finding at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim).  Therefore, the 
disorder was not shown within the seven-year presumptive 
period under 38 C.F.R. § 3.307(a)(3) (2007). 
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for MS is reopened. 
 
Entitlement to service connection for MS is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


